Citation Nr: 0802767	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of a 
skull fracture.

4.  Entitlement to service connection for a shoulder 
disability.

5.  Entitlement to service connection for a stomach 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army National Guard 
from July 1966 to December 1966.  The veteran's personnel 
records indicate that he served additional periods of active 
duty for training and received an honorable discharge in June 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In his October 2005 appeal, the veteran requested to appear 
personally at a hearing before a Milwaukee RO Hearing 
Officer.  His representative withdrew this request in writing 
in January 2006.  The Board therefore considers the hearing 
request withdrawn.  See 38 C.F.R. § 20.704(e) (2007).  


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The competent evidence of record does not demonstrate 
that the veteran's pre-existing neck disability was 
aggravated during his military service, nor does it 
demonstrate that arthritis was incurred within one year of 
separation.

3.  The competent evidence of record does not demonstrate 
that the veteran's pre-existing back disability was 
aggravated during his military service, nor does it 
demonstrate that arthritis was incurred within one year of 
separation.

4.  The competent evidence of record does not demonstrate 
that the residuals of the veteran's pre-service skull 
fracture were aggravated during his military service.

5.  The competent evidence of record does not reflect that a 
shoulder disability was incurred in or aggravated by service.

6.  The competent evidence of record does not reflect that a 
stomach disability was incurred in service, nor is there 
evidence of a current stomach disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
neck disability, under theories of direct service connection, 
direct service connection based on aggravation, and 
presumptive service connection, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for a 
back disability, under theories of direct service connection, 
direct service connection based on aggravation, and 
presumptive service connection, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).

3.  The criteria for entitlement to service connection based 
on aggravation for residuals of a skull fracture have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).

4.  The criteria for entitlement to service connection for a 
shoulder disability, under theories of direct service 
connection and direct service connection based on 
aggravation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2007).

5.  The criteria for entitlement to service connection for a 
stomach condition have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  This letter advised the veteran of the information 
necessary to substantiate his claims and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also effectively told the claimant 
to provide any relevant evidence in his possession, as he was 
told to submit any additional evidence necessary to support 
his claims or information describing this evidence.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  A May 2006 letter 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claims, including service medical records, service personnel 
records, Social Security Administration records, private 
medical records, and buddy statements.  There is no 
pertinent, outstanding evidence that requires further 
development.  

The veteran has suggested that there may still be outstanding 
medical records that would potentially support his claims.  
However, the veteran's complete medical and personnel records 
have been obtained from the Wisconsin National Guard.  
Furthermore, while VA has offered to assist the veteran 
obtain any outstanding private medical records, the veteran 
has stated that many of his former doctors are deceased and 
that, in any event, their records would have been destroyed 
long ago.  Unfortunately, while it is VA's duty to assist the 
veteran in obtaining such records, it is ultimately the 
veteran's responsibility to do so.  Therefore, the duty to 
notify and assist having been met, the Board turns to the 
analysis of the veteran's claims on the merits.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Active military, naval, or air service includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2002); 38 C.F.R. § 3.6(a) and (d) (2007).  Full-time 
duty performed by members of the National Guard of any state 
is considered active duty for training.  38 C.F.R. § 
3.6(c)(3).  Duty (other than full-time duty) performed by a 
member of the National Guard of any state is considered 
inactive duty training.  38 C.F.R. § 3.6(d)(4).  

The veteran has stated that his stomach disability occurred 
during basic training, which is classified as a period of 
active duty.  The remaining four claims involve injury, and 
the veteran states they occurred in the line of duty, so it 
is not necessary to determine whether they occurred during a 
period of active duty, active duty for training, or inactive 
duty training.  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).  

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  The occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2007).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

Neck Disability, Back Disability, and Skull Fracture

The Board first turns to the veteran's claims of entitlement 
to service connection for a neck disability, a back 
disability, and residuals of a skull fracture.  To this end, 
the Board notes that all three conditions (a neck sprain, a 
back injury, and a skull fracture) are listed on the 
veteran's May 1965 pre-induction medical history report.  
These injuries were incurred in an October 1962 motor vehicle 
accident.  There is no indication of any current back, neck, 
or skull disability on the veteran's May 1965 pre-induction 
examination, and the veteran has claimed entitlement to 
service connection based on the contention that these 
injuries were aggravated during his military service.   

The Board must next determine whether the veteran's pre-
existing back disability, neck disability, and skull fracture 
were aggravated by service, that is, whether they underwent 
an increase in severity during service.  To this end, the 
Board has examined the veteran's service medical records and 
has found that the only further mention of back, neck, and 
head injuries occurs on his separation medical history record 
from November 1966.  According to this record, however, the 
veteran had experienced headaches after fracturing his skull 
and had worn a brace due to his neck injury, but it is 
further noted that these disabilities presented no further 
problem.  No mention is made of a present back disability.  
Moreover, the November 1966 separation examination report 
notes that the veteran's spine is clinically normal, as were 
his neck and head.  No further mention of a neck, back, or 
head disability is made in the veteran's service medical 
records, and there is no indication that he ever complained 
of, or sought treatment for, such disability.  

The Board notes that included in the claims file is a January 
2004 buddy statement from a fellow service member.  According 
to this statement, the veteran had discussed his pre-service 
injuries during service, and he complained of back, neck, and 
head pain during service.  Because the buddy does not have 
the appropriate medical education, training, or expertise, 
the Board may only consider this evidence to the extent that 
it describes symptoms or occurrences that were directly 
observed by the buddy.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The buddy statement is probative to the extent that the 
service member is competent to testify that he observed the 
veteran complaining of back, neck, and head pain while in 
service and that he observed the veteran telling the drill 
sergeant that his back, neck, and head were bothering him.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The buddy statement 
may not, however, be used as competent evidence that the 
veteran's underlying back, neck, and head disabilities 
underwent an increase in severity during his military 
service, as the buddy has not demonstrated the necessary 
medical training to be able to make such a determination.  
See id.  

The veteran's service medical records do not demonstrate that 
he ever complained of or was treated for a back, neck, or 
head disability.  In addition, the claims file contains no 
private medical records from the period in question that 
would tend to support the veteran's claims.  Therefore, the 
buddy statement, by itself, is not sufficient to refute the 
evidence contained in the veteran's service medical records.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against a finding that the veteran's back disability, neck 
disability, and residuals of his skull fracture were 
aggravated during his military service.  Therefore, service 
connection for a back disability, a neck disability, and 
residuals of a skull fracture based on aggravation of pre-
existing injuries must be denied.

The Board further notes that, despite evidence of current 
arthritis of the neck and the back, there is no evidence of 
record reflecting that either disability was incurred either 
in service or within one year of separation from service.  
Therefore, both direct and presumptive service connection for 
these two issues must be denied as well.




Shoulder Disability

The Board will next consider whether service connection 
should be granted for the veteran's shoulder disability.  The 
veteran has stated that his shoulder disability, like the 
head, neck, and back disabilities discussed above, was 
incurred as a result of the October 1962 motor vehicle 
accident.  Unlike with those claims, however, there is no 
evidence of a shoulder disability at any time during the 
veteran's military service.  No express mention of a shoulder 
injury is noted in the October 1962 post-accident 
consultation record.  Furthermore, the veteran indicated on 
both his May 1965 pre-induction and his November 1966 
separation medical history reports that he did not have, and 
had never had, a painful or "trick" shoulder.  No mention 
of a shoulder injury is made in either examination report, 
and there is otherwise no indication that the veteran ever 
experienced or sought treatment for a shoulder injury with in 
service.

As with the issues discussed above, the only evidence of an 
in-service shoulder injury comes from the January 2004 buddy 
statement.  In the absence of corroborating medical evidence, 
however, this statement cannot be used as a basis for 
granting service connection.  Therefore, in the absence of an 
in-service disability, service connection for a shoulder 
disability must be denied. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied. 

Stomach Disability

As with the shoulder disability, there is no medical evidence 
of the in-service food poisoning and subsequent 
hospitalization that were reported by the veteran as having 
occurred during basic training.  While the January 2004 buddy 
statement also states that the veteran was hospitalized with 
food poisoning, the Board notes that this statement is not 
supported by the veteran's service medical records. 
Furthermore, the veteran has presented no evidence that he 
has a current stomach disability.

A medical diagnosis of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In Brammer, it 
was noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where disability 
is present.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  The United States Court of 
Appeals for Veterans Claims (Court) has held that there can 
be no valid claim without proof of a present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

 In the absence of competent evidence of a current 
disability, service connection for a stomach disability must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.

ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for residuals of a skull 
fracture is denied.

Entitlement to service connection for a shoulder disability 
is denied.

Entitlement to service connection for a stomach disability is 
denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


